Citation Nr: 1103486	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the Los Angeles, California, RO.

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned.  A hearing transcript is 
associated with the claims folder.  On the basis of his 
testimony, the Board found that further development of the claim 
was necessary, and remanded the claim in a June 2010 decision.  
The development requested has been completed, as discussed below, 
and the claim is now appropriate for appellate review.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's back disorder 
is causally related to his military service; nor was arthritis 
manifested during service or within one year after his separation 
from service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, nor 
may arthritis of the spine be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In August 2003, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the August 2003 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the June 2004 rating decision, October 2005 SOC, and 
March 2007, February 2008, November 2008, and November 2010 SSOCs 
explained the basis for the RO's action, and the SOC and SSOCs 
provided him with additional 60-day periods to submit more 
evidence.  In addition, the Veteran has demonstrated through his 
testimony at the Board hearing and submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Finally, the claim was 
readjudicated in the March 2007 SSOC after proper notice was 
sent.  Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of disability 
rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the Loma 
Linda VA Medical Center (VAMC), and private treatment records.  
Treatment records from the San Juan VAMC, Queen of the Valley 
Hospital, and Pomona Valley Hospital from the 1960s were 
requested, but all three facilities responded that those records 
were unavailable or had been destroyed.  

In a June 2010 decision, the Board remanded the claim for further 
development.  Specifically, the Board stated that VA's duty to 
assist included attempting to obtain the Veteran's Social 
Security Administration (SSA) records, because he testified at 
the Board hearing that he had received Social Security Disability 
(SSD) benefits for his back condition from 1982 until 1997.   

Following the Board's remand, VA requested the Veteran's SSA 
records, but SSA responded that his records had been destroyed, 
and all further attempts to obtain them would be futile.  The 
Veteran was notified of SSA's response and asked to submit any 
SSA records he had in his possession.  Additionally, although the 
medical records on which the SSA based its decision were 
unavailable, SSA did send a copy of its decision.  Thus, it 
appears that all development requested by the Board in our June 
2010 remand has been completed to the extent possible, and no 
additional development is required.  See D'Aries v. Peake, 22 
Vet. App. 97 (2008), to the effect that substantial, and not 
strict, compliance with the terms of a Board remand is required. 

In that regard, the Board finds that a VA examination is not 
necessary in this case to fulfill VA's duty to assist.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the evidence discloses that there were a number of 
post-service work injuries involving the Veteran's back.  
Moreover, there are no competent medical opinions relating his 
current back condition to service, and no other medical evidence 
of record suggests a causal relationship between the current back 
condition and active service.  Accordingly, an examination is not 
required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that he injured his back in 
service, and that his current back problems are related to the 
in-service injury.  Specifically, at the January 2010 Board 
hearing, he testified that in 1953, while he was stationed in 
Korea, he injured his back while carrying oil burners from the 
barracks to clean them.  He said he was seen for back pain 
several times during service, and then suffered a number of post-
service work injuries involving the back, which he contends would 
not have happened but for the original in-service back injury.  

The Veteran's STRs show treatment for back problems in May 1953, 
July 1953, August 1953, and on two occasions in September 1953.  
The treatment notes document back pain, but do not provide any 
history of injury.  A September 1953 note indicates the back pain 
was of one year in duration and progressively getting worse.  The 
December 1953 service separation examination report is negative 
for any back complaints, and physical examination of the spine is 
noted to be normal.  

Following separation from service, the Veteran got a job at 
Nabisco in a warehouse, where he lifted and moved cartons and 
crates.  He injured his back while pulling a dolly sometime prior 
to 1960.  Then, he took a job at United Parcel Service (UPS), and 
injured his back there in 1960 or 1961.  The claims file includes 
multiple Applications for Adjudication of Claim to the State of 
California Workmen's Compensation Board, indicating that the 
Veteran injured his back while doing heavy lifting for UPS in 
September 1961, January 1962, March 1964, January 1966, and 
February 1967.  

Although those applications indicate, and the Veteran contends, 
that he received medical treatment for his back in the 1960s, 
attempts to obtain those treatment records have not been 
successful.  A note from Dr. R.F.R. states that the Veteran was 
seen in his office 192 times from June 1966 to September 1967.  
Additionally, Dr. G.C.S. wrote that the Veteran saw him for 
treatment many times beginning in September 1961 until June 1966.  
However, neither doctor specifies what condition was treated or 
the type of treatment provided on those occasions.  A print-out 
from Queen of the Valley Hospital indicates the Veteran was 
hospitalized there for two weeks in February 1967; as above, the 
print-out does not indicate the reason for the Veteran's 
hospitalization.  There are several orders for light-duty work 
dated in 1966 and 1967.  Finally, a print-out from Pomona Valley 
Hospital indicates the Veteran was admitted to the hospital for 
several days in November 1982, but does not specify the purpose 
of the admission.

The first post-service documentation of back treatment appears in 
a February 2001 note from Dr. G.J.W. which states that the 
Veteran was admitted to the hospital with a diagnosis of lumbar 
stenosis and underwent a decompressive lumbar laminectomy with 
re-exploration of L4-L5 and L3-L4 with bilateral foraminotomies.  
Later follow-up notes indicate that the surgery included scar 
lysis, and that the Veteran had undergone previous back 
surgeries.  

The Veteran continued to seek treatment for his back problems 
fairly consistently thereafter.  He received a caudal epidural 
steroid injection and select nerve root injection at L5 on the 
left in October 2002, and was diagnosed with lumbar stenosis and 
radiculopathy.  

An October 2003 note from Dr. I.M.M. indicates the Veteran 
reported that he had begun experiencing back pain in 1984 while 
working for UPS and had undergone a lumbar laminectomy.  Since 
then, he had a second lumbar laminectomy (presumably the surgery 
in 2001) and had an increasing amount of pain across the upper 
lumbar region that radiated to the front on the left side of his 
abdomen.  The Veteran said that the radicular pain had begun 
after an automobile accident a few months after his last surgery.  
The doctor administered epidural steroid injections in October 
2003 and January 2004.

In April 2004, the Veteran received another epidural injection.  
Dr. I.M.M. noted that the Veteran's pain was in the thoracic 
region, and began after a rear-end vehicular collision.  An X-ray 
of the lumbar spine showed moderately severe discogenic disease 
at L2-L3, L4-L5, and L5-S1 with minimal degenerative disease at 
L3-L4, manifested by narrowing, osteophytes, and sclerosis of the 
endplates.  

In July 2004, the Veteran complained of back pain after he lifted 
a heavy can of paint.  Dr. I.M.M. assessed lumbar discopathy, 
thoracic radiculopathy, and arachnoiditis.

The Veteran continued to undergo physical therapy and have 
periodic epidural steroid injections with some relief of 
symptoms.  

An October 2007 X-ray showed a prior laminectomy at L3 and L4, 
levoscoliosis at the L3 level, moderate to marked degenerative 
disc disease from L2-L3 to L5-S1, mild degenerative disc disease 
at T12-L1 and L1-L2, and vertebral body heights were maintained.  

The Veteran received SSD benefits from 1981 to 1997, after it was 
determined that his lower back problems made him unable to work.  
The SSA decision indicates that he had sustained a fall in 1981 
and was admitted to San Dimas Community Hospital with severe back 
pain.  Also, in October 1982, the Veteran had undergone a 
decompression laminectomy of L4 and L5 with exploration of L4-L5 
and L5-S1 with excision of a few osteophytes at Pomona Valley 
Hospital.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a back 
disorder, for the following reasons.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis were manifested either during service or 
during the applicable one-year presumptive period after service 
separation.  Further, there is no radiographic evidence of 
arthritis during service or within the first year following his 
discharge.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The STRs show multiple complaints of back 
pain.  However, his separation examination report is negative for 
any complaints of back pain, and examination of the spine at that 
time was normal.  Following service, the Veteran said he sought 
treatment for back pain following multipleon-the-job injuries, 
particularly in the 1960s.  However, there was no documentation 
of complaints or treatment for back pain until 1982 (documented 
by SSA), nearly 30 years after his separation from service.  Even 
that treatment was preceded by a fall, and in October 2003, the 
Veteran told his doctor that his back pain had begun in the 
1980s. 

Clearly, therefore, there have been a number of intercurrent 
injuries since the Veteran left military service, including 
multiple work-related lifting injuries, a fall in 1981 or 1982, 
and a motor vehicle accident in 2001, involving the back.  Even 
if it is assumed that the treatment dates in the 1960s listed by 
Drs. R.F.R. and G.C.S. were for back problems, those dates of 
treatment correspond with the Veteran's work injuries.  Although 
he appears to be sincere in his beliefs, in light of the above 
factors the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for nearly three 
decades following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the currently-
claimed back disorder to military service, or suggesting that his 
in-service back pain contributed to or caused his post-service 
back disabilities.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the Veteran's 
own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a back disorder, 
the benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a back disorder is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


